Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .1
PRIORITY
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. § 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a) or the first paragraph of pre-AIA  35 U.S.C. § 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 13/611,906, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph for one or more claims of this application. In particular, independent claims 22 and 27 each recite the new matter step of controlling a display “not to provide a UI on the exposed area” in a case where “the size of the exposed area [is] less than a threshold value.” The prior-filed application provides support for displaying many different kinds of UIs when the size of the exposed area is less than a threshold value, but never discloses refraining from displaying any UI on the display.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on October 30, 2020 and November 10, 2020 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has been considered as to the merits.
The Applicant’s notice in the cover sheet to the November 10, 2020 IDS informing the Office that citation numbers 29, 31, and 34 of the October 30 IDS contained typographical errors is noted. Accordingly, the Examiner did not consider citation numbers 29, 31, and 34, and instead considered the corrected citations disclosed in the November 10, 2020 IDS.
CLAIM REJECTIONS – 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 22–31 are rejected under 35 U.S.C. § 103 as being unpatentable over  Japanese Patent Application Publication No. 2005-215320 A (“Toyoda”)2 in view of U.S. Patent Application Publication No. 2007/0085845 A1 (“Kikuchi”).
Claim 22
Toyoda teaches:
An electronic device comprising: 
As shown in FIG. 4, a device with a main body 2 is provided. Toyoda ¶ 51.
a flexible display; 
As shown in FIG. 3, the display unit 7 is a substrate 21 which is a flexible film-like plastic substrate. Toyoda ¶ 43.
a sensor for detecting whether the electronic device is folded; 
The device further includes a “pull-out amount detection device 16” that determines the amount of the display 7 is folded over itself as shown in FIG. 4. See Toyoda ¶ 67.
and a processor configured to: 
“The main body 2 includes a CPU 27 which executes various controls and processes such as a display form determination process shown in a flowchart of FIG. 9 and a display change process shown in a flowchart of FIG. 10.” Toyoda ¶ 51.
control the flexible display to provide a first user interface (UI) 
As shown in FIG. 5, the CPU 27 obtains content from storage and displays it on the display unit 7. Toyoda ¶¶ 54–55. 
while the flexible display is unfolded, 
Moreover, in the state shown in FIG. 5, “display unit 7 [is] in a state in which the display unit 7 is pulled out from the storage unit 5 to the limit.” Toyoda ¶ 56.
based on the flexible display being folded asymmetrically, identify a size of an exposed area among the flexible display, 
“In the display form determination process, first, it is checked whether or not the extraction amount of the 1 display unit 7 has changed based on the amount of extraction detected by the extraction amount detection unit 16 (S1).” Toyoda ¶ 78. If so, and if a first user interface is displayed in a variable configuration mode (S2), then the amount “of the display portion 7 display portion 7 which is pulled out from the storage portion 5 and exposed to the outside is calculated.” Toyoda ¶ 85.
based on the size of the exposed area being greater than or equal to a threshold value, control the flexible display to provide a second UI related to the first UI on the exposed area based on the size of the exposed area, 
At this point, the CPU must determine which of the four user interfaces from FIGS. 5–7 to display based on the available area. As shown, the exposed area in FIG. 6 is less than the amount needed for FIG. 5, but greater than the amount needed for FIG. 7. See also Toyoda ¶¶ 60, 90, and 98. Accordingly, when “the amount of withdrawal of the display unit 7 from the storage unit 5 decreases from a state where” the length was “A” but then “becomes A′,” then in this mode, “only a part of the content unit 40 is displayed (see FIG. 6) . . . in accordance with the extraction amount A′ of the content unit 40.” Toyoda ¶ 60.
Toyoda’s CPU does not appear to explicitly control the flexible display not to provide a UI on the exposed area based on the size of the exposed area being less than a threshold value.
Kikuchi, however, teaches:
An electronic device comprising: 
“FIG. 3A is a schematic of an electronic book [300] according to this embodiment.” Kikuchi ¶ 49.
a flexible display;
“The electronic book 300 includes a flexible display [301].” Kikuchi ¶ 50.
a sensor for detecting whether the electronic device is folded; 
The electronic book 300 includes “detecting units 302 to 307 include flex sensors that use detecting units to detect the bend level when the operator bends the flexible display.” Kikuchi ¶ 51.
and a processor configured to: 
The electronic book further includes a display controller, configured by display commands from other operational units of the electronic book 300 to control the display 301 in accordance with the commands. Kikuchi ¶ 56. Those commands will now be discussed in relation to the claimed invention.
control the flexible display to provide a first user interface (UI) while the flexible display is unfolded, 
“[W]hen the electronic book turns ON again, the display unit 301 displays the recorded content in the retaining unit.” Kikuchi ¶ 96. “The display contents displayed by the display controller 103 are not limited to electronic books and may be text data including images or image data including multiple pages.” Kikuchi ¶ 38.
and based on the size of the exposed area being less than a threshold value control the flexible display not to provide a UI on the exposed area.
A “double-fold state can be detected as a state when left and right detecting units are joined, for example, the left top edge detecting unit 302 to the right top edge detecting unit 305, the left center edge detecting unit 303 to the right center edge detecting unit 306, and the left bottom edge detecting unit 304 to the right bottom edge detecting unit 307 (at this time, the surfaces of the flex sensors do not use a capacitance system, or their capacitance system has to be cancelled).” Kikuchi ¶ 95. Upon detecting the aforementioned double-fold state (i.e., symmetrical folding in which the left and right edges touch each other), “[t]his enables the electronic book 300 to be turned off, stopping the display of the display unit 301.” Kikuchi ¶ 95.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control Toyoda’s flexible display not to provide a UI on the exposed area based on the size of the exposed area being less than a threshold value, as taught by Kikuchi. One would have been motivated to combine Kikuchi with Toyoda because turning off the display when it is not needed saves power and therefore extends battery life.
Claim 23
Toyoda, as combined with Kikuchi, teaches the electronic device as claimed in claim 22, 
wherein a UI element included in the first UI comprises a UI element included in the second UI and an additional UI element.
“FIG. 6 shows a case where 2 content units are selected,” in contrast to FIG. 5, which instead shows “a state in which all the content units 40 are displayed on the display unit 7 is displayed.” Toyoda ¶ 92.
Claim 24
Toyoda, as combined with Kikuchi, teaches the electronic device as claimed in claim 22, 
wherein a size of a UI element included in the first UI is greater than a size of a UI element included in the second UI.
The size of the gap between arrow icons 41 and 42 for FIG. 5 is greater than the size of the gap between the arrow icons 41–42 for FIG. 6. See Toyoda FIGS. 5–6.
Claim 25
Toyoda, as combined with Kikuchi, teaches the electronic device as claimed in claim 22, further comprising: 
a transceiver configured to communicate with an external server, 
“Interface 29 interfaces data communication between an external device, such as a CCD scanner, printer, and the body 2.” Toyoda ¶ 74.
wherein the processor controls the transceiver to receive
“For example, as shown in FIG. 5, all the content units 40 stored in the display image memory 33a are displayed on the display unit 7. When the display portion 7 is rewound and the amount of withdrawal A is decreased to A′, only the content unit 40 that is extracted from the storage portion 5 and is present in the display region 34 of the display portion 7 exposed to the outside (see FIG. 4) is displayed without being enlarged or reduced.” Toyoda ¶ 84.
The only difference between Toyoda and the invention of claim 25 is that Toyoda receives its content from local storage, rather than an external server’s storage.
Kikuchi, however, teaches an “electronic book data obtaining unit” for its respective device that “obtains a display content to be displayed on the display unit 301 of the electronic book 300. The display content can be obtained . . . by receiving the content from a wired or wireless transmission path.” Kikuchi ¶ 57.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add Kikuchi’s electronic book data obtaining unit to Toyoda’s device, thereby allowing Toyoda to retrieve its content from an online content source rather than merely its memory. One would have been motivated to combine Kikuchi with Toyoda because connecting the device to the internet would make it possible and more convenient to find a wider variety of content for consumption on the device.
Claim 26
Toyoda, as combined with Kikuchi, teaches the electronic device as claimed in claim 22, further comprising: 
a storage configured to store the first UI and the second UI, wherein the processor controls the electronic device to provide the first UI stored in the storage while the electronic device is unfolded, and when the electronic device is folded, controls the electronic device to provide the second UI stored in the storage.
“For example, as shown in FIG. 5, all the content units 40 stored in the display image memory 33a are displayed on the display unit 7. When the display portion 7 is rewound and the amount of withdrawal A is decreased to A′, only the content unit 40 that is extracted from the storage portion 5 and is present in the display region 34 of the display portion 7 exposed to the outside (see FIG. 4) is displayed without being enlarged or reduced.” Toyoda ¶ 84.
Claims 27–31
Claims 27–31 are directed to the same method that the electronic device of corresponding claims 22–26 performs, and are therefore rejected according to the same findings and rationale as provided above in those claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        


    
        
            
    

    
        1 Although the Application claims priority to a pre-AIA  date, priority is currently denied for reasons set forth herein.
        2 Quotations from Toyoda in this Office Action are from a machine translation of Toyoda’s Detailed Description, a copy of which may be found in the file wrapper of parent application no. 13/611,906, coded as “Foreign Reference” and dated August 26, 2019.